                       No. 6:19-cv-00105

                     Jean Joseph
                       Plaintiff,
                          v.
 Dennis K. Hood and Greenwood Motor Lines, Inc., d/b/a
                    R+L Carriers,
                      Defendants.

                Before B ARKER , District Judge

                           ORDER

    On March 23, 2019, plaintiff filed this negligence and vi-
carious liability action after a June 2017 tractor-trailer colli-
sion. Doc. 1. The case was referred to United States Magistrate
Judge K. Nicole Mitchell pursuant to 28 U.S.C. § 636(b). Over
the next several months, defendants filed motions to dismiss
some of plaintiff’s claims (Docs. 6 and 13) and plaintiff
amended his complaint twice (Docs. 10 and 25). In his live
pleading, plaintiff asserts negligence and negligence per se
claims against defendant Hood, and vicarious liability and
negligence claims against defendant R+L Carriers. Doc. 25.
Shortly after plaintiff filed his second amended complaint, de-
fendants filed a motion to dismiss plaintiff’s direct negligence
claim against R+L pursuant to Federal Rule of Civil Procedure
12(b)(6). Doc. 31. Defendants’ earlier motions to dismiss also
challenged the direct negligence claim against R+L. See Docs.
6 and 13.
    The magistrate judge issued a report (Doc. 47) recom-
mending that the court grant defendant’s motion and dismiss
plaintiff’s direct negligence claims against R+L with preju-
dice. Plaintiff then filed written objections to the report. Doc.
54. The court reviews objected-to portions of a magistrate
judge’s report and recommendation de novo. See Fed. R. Civ.
P. 72(b)(3); 28 U.S.C. § 636(b)(1) The court conducting a de
novo review examines the entire record and makes an inde-
pendent assessment under the law. Douglass v. United Servs.
Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).
    Plaintiff objects to three of Judge Mitchell’s findings and
recommendations. First, plaintiff contends that the report
mischaracterizes his direct negligence claims against R+L as
negligent hiring, retention, and supervision claims—claims
that plaintiff alleged in his original complaint but removed
from his live pleading. Second, plaintiff claims that the report
holds his complaint to a higher pleading standard than re-
quired by Twombly and Iqbal. Third, plaintiff argues that Judge
Mitchell’s recommendation to dismiss plaintiff’s claim with
prejudice is in error. For the reasons below, the court overrules
plaintiff’s objections.
    Plaintiff’s first objection argues that the magistrate judge
erred “to the extent that [she] based her Report and Recom-
mendations on claims that Plaintiff withdrew long ago.” Doc.
54. Those now-withdrawn claims are negligent hiring, train-
ing, and retention. This objection overlaps significantly with
plaintiff’s second objection—that the magistrate judge held
plaintiff’s claims to a higher standard than required by
Twombly and Iqbal. Indeed, both objections entitle plaintiff to
de novo review on the same topics: whether plaintiff’s
amendment complaint satisfies the Rule 8(a)(2) pleading
standard and whether plaintiff has stated a claim upon which
relief can be granted. See Fed. R. Civ. P. 12(b)(6). As such, the
court will review those objections together.
     A complaint must contain “a short and plain statement of
the claim showing that the pleader is entitled to relief.” Fed.
R. Civ. P. 8(a)(2). Although Rule 8 does not require “detailed
factual allegations,” it “demands more than an unadorned,
the-defendant-unlawfully-harmed-me accusation.” Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009). When challenged by a Rule
12(b)(6) motion, a complaint’s factual allegations “must be


                              -2-
enough to raise a right to relief above the speculative level.”
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). This re-
quires a plaintiff to “state a claim to relief that is plausible on
its face.” Iqbal, 556 U.S. at 678. A claim has facial plausibility
when “plaintiff pleads factual content that allows the court to
draw the reasonable inference that the defendant is liable for
the misconduct alleged.” Id. If the “well-pleaded facts do not
permit the court to infer more than the mere possibility of
misconduct” then plaintiff is not entitled to relief. Id. at 679.
In reviewing defendants’ 12(b)(6) motion, the court must ac-
cept “all well-pleaded facts as true and view[] those facts in
the light most favorable to the plaintiff.” True v. Robles, 571
F.3d 412, 417 (5th Cir. 2009).
     Defendants moved to dismiss plaintiff’s direct negligence
claims against R+L pursuant to Rule 12(b)(6). Doc. 31. This
case arises from a collision between two tractor-trailers. Plain-
tiff, one of the tractor-trailer drivers, alleges that he was in-
jured after defendant Hood’s tractor-trailer collided with his
own. At the time of the accident, Hood worked for defendant
R+L Carriers. Although plaintiff has alleged several claims
against both defendants, only his direct negligence claim
against R+L is at issue here.
    Plaintiff contends that R+L was directly negligent for his
injuries because the Federal Motor Carrier Safety Regulations
“impose upon R+L Carriers the legal duty to require its driv-
ers to comply with the [regulations].” Doc. 25 at ¶ 24 (citing
49 C.F.R. § 390.11). In addition, plaintiff argues that “Hood’s
duty to operate the tractor-trailer at issue herein in accordance
with the laws, ordinances, and regulations of the State of
Texas applies equally to Defendant R+L Carriers.” Id. Accord-
ing to the complaint, R+L breached this duty because defend-
ant Hood failed to operate his tractor-trailer in compliance
with various laws and regulations. More specifically, plaintiff
claims that R+L breached its duty by: (1) failing to train and
properly supervise Hood in accordance with regulations; (2)



                               -3-
failing to ensure that Hood “kept a proper lookout in the op-
eration” of his vehicle; (3) allowing Hood to operate his vehi-
cle without regard for the safety and welfare of other persons
or property; (4) failing to ensure that Hood paid reasonable
attention at the time of the accident; (5) failing to ensure that
Hood properly and timely applied his brakes; and (6) failing
to ensure that Hood drove at a reasonable speed. Doc. 25 at
¶ 26(a-f). Plaintiff then concludes that these acts or omissions
“proximately caused the subject collision and Plaintiff’s inju-
ries and damages.” Id. at ¶ 27.
    As a matter of law, plaintiff’s contentions are insufficient
to establish a claim for direct negligence against R+L. Under
Texas law, negligence consists of three elements: duty, breach,
and damages proximately caused by that breach. Greater Hou-
ston Transp. Co. v. Phillips, 801 S.W.2d 523, 525 (Tex. 1990). As
a motor carrier, R+L’s duty under Texas law is to “take steps
to prevent injury to the driving public by determining the
competency of a job applicant to drive one of its trucks.” Mor-
ris v. JTM Materials, Inc., 78 S.W.3d 28, 49 (Tex. App. 2002). But
plaintiff has failed to plead facts showing that R+L breached
this duty. Indeed, plaintiff supports its allegations with only
legal conclusions. As outlined above, plaintiff offered six ar-
guments describing R+L’s purported breach. Yet plaintiff of-
fered no facts supporting those arguments. Instead, plaintiff
concludes that at least one of its arguments must be true be-
cause there was a collision. This is incorrect. Plaintiff cannot
make a facially plausible argument that R+L breached its duty
if the only basis for that argument is that (1) a collision oc-
curred, and (2) if Hood is responsible for that collision, R+L is
directly negligent for its employee’s role.
   As a result, plaintiff’s theory of R+L’s duty and breach is
insufficient. He concludes that because Hood “failed to com-
ply with the laws, ordinances, and regulations of the State of
Texas when the subject collision occurred, it is likely that
whatever training Defendant R+L Carriers provided



                              -4-
Defendant Hood regarding such laws, ordinances, and regu-
lations (if any) was deficient.” Doc. 25 at ¶ 25. This is not a
factual allegation, but instead a “naked assertion,” raising
only the “sheer possibility” that R+L acted unlawfully. See Iq-
bal, 556 U.S. at 678. Plaintiff is not expected to meet a proba-
bility requirement, but he must plead facts that are more than
“merely consistent with” R+L’s liability. See id. Because plain-
tiff has failed to do so, his complaint “stops short of the line
between possibility and plausibility,” and fails to meet the
Rule 8(a)(2) standard.
    Lastly, plaintiff objects to the Judge Mitchell’s recommen-
dation that his negligence claim against R+L be dismissed
with prejudice. A court will ordinarily give plaintiffs “at least
one opportunity to cure pleading deficiencies.” Great Plains
Tr. Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 329
(5th Cir. 2002). The court will dismiss a claim with prejudice,
however, “if the defects are incurable or the plaintiffs have al-
ready alleged their best case.” Pierce v. Hearne Indep. Sch. Dist.,
600 F. App’x 194, 200 (5th Cir. 2015) (citing Bazrowx v. Scott,
136 F.3d 1053, 1054 (5th Cir.1998). Moreover, if Rule 12(b)(6)
dismissal is proper and a plaintiff is “aware of the defendants’
objections to their complaint as written,” the court can dismiss
plaintiff’s claim with prejudice if plaintiff failed to proffer a
forthcoming cure to the defect. See Goldstein v. MCI WorldCom,
340 F.3d 238, 255 (5th Cir. 2003).
    Here, plaintiff has filed three complaints (Docs. 1, 10, and
25) and defendants have filed three motions to dismiss (Docs.
6, 13, and 31). In each motion to dismiss, defendants argued
that plaintiff failed to state a valid direct negligence claim
against R+L. Despite plaintiff’s repeated attempts to fix its de-
ficiencies, the court has concluded that it failed to do so. In
addition, plaintiff’s objection does not proffer a proposal for
correcting this deficiency. Instead, plaintiff argues that he
should not be barred from reasserting negligence claims
against R+L “should new information become available.”



                               -5-
Doc. 54. Plaintiff’s response to the instant motion similarly
acknowledges that “[d]efendants have provided authorities
that permit the District Court to dismiss claims with prejudice
to their refilling.” Doc. 32. As such, plaintiff’s direct negli-
gence claim against R+L is dismissed with prejudice to its re-
filling.
   For the foregoing reasons, the court overrules plaintiff’s
objections and adopts the magistrate judge’s report. Defend-
ants’ motion to dismiss (Doc. 31) is granted with prejudice
pursuant to Rule 12(b)(6).


                       So ordered by the court on March 6, 2020.



                                   J. C AMPBELL B ARKER
                                 United States District Judge




                              -6-
